59 S.E.2d 828 (1950)
232 N.C. 321
JOHNSON
v.
ERWIN COTTON MILLS CO. et al.
No. 739.
Supreme Court of North Carolina.
June 9, 1950.
*829 Harvey Harward, R. O. Everett, and Kathrine R. Everett, all of Durham, for plaintiff-appellant.
I. Weisner Farmer, Raleigh, for defendants-appellees.
DEVIN, Justice.
Claimant's evidence standing alone would have been sufficient to have warranted the Industrial Commission in finding that she suffered an injury by accident arising out of and in the course of her employment, compensable under the Workmen's Compensation Act, in accord with the decision in Edwards v. Piedmont Publishing Co., 227 N.C. 184, 41 S.E.2d 592. The claimant strongly urged that findings should have been made in favor of compensation based upon her testimony. But upon all the evidence adduced the Commission reached the contrary conclusion, and this was affirmed by the judgment of the Superior Court, applying the principle stated in Slade v. Willis Hosiery Mills, 209 N.C. 823, 184 S.E. 844; and Neely v. City of Statesville, 212 N.C. 365, 193 S.E. 664. As the statute makes the Commission the fact finding body and its determination conclusive if supported by competent evidence, the only question presented by this appeal is whether there was any evidence reasonably tending to support the result here reached.
After a review of the entire record and the evidence properly considered by the Commission, we are of opinion that the findings and conclusions of the Commission were supported by evidence and are binding upon the court. The evidence permits the inferences therefrom which were drawn by the Commission, though other inferences appear equally plausible. Rewis v. New York Life Ins. Co., 226 N.C. 325, 38 S.E.2d 97. The courts are not at liberty to reweigh the evidence because different conclusions might have been reached. Tennant v. Peoria & Pekin Union R. Co., 321 U.S. 29, 35, 64 S. Ct. 409, 88 L. Ed. 520.
The judgment of the Superior Court is
Affirmed.